COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00434-CR


ZAVIER JOHNSON                                                           APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                      ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      Appellant Zavier Johnson attempts to appeal from his conviction on his

plea of guilty to possession of a controlled substance with intent to deliver. The

trial court’s certification states that this “is a plea-bargain case, and the defendant

has NO right of appeal” and “the defendant has waived the right of appeal.” See

Tex. R. App. P. 25.2(a)(2). On October 6, 2010, we notified Johnson that the trial

court’s certification of his right to appeal had been filed in this court and that the
      1
       See Tex. R. App. P. 47.4.
appeal would be dismissed unless he or any party desiring to continue the

appeal filed a response on or before October 18, 2010, showing grounds for

continuing the appeal.    See Tex. R. App. P. 25.2(d). We have received no

response. Therefore, in accordance with the trial court’s certification, we dismiss

the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: MEIER; J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 9, 2010




                                        2